Citation Nr: 0434424	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1981 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In August 2004, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  


FINDING OF FACT

Post-operative residuals of surgical treatment for the 
veteran's service-connected residuals of a left ankle 
fracture, status post exostetoctomy talonavicular joint, 
required the continued use of crutches through November 5, 
2002, but not thereafter.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating through November 5, 2002, but not beyond that date, 
for convalescence from surgical treatment for service-
connected residuals of a left ankle fracture, status post 
exostetoctomy talonavicular joint, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30  (2004).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  VA satisfied its duty to notify by means of a 
September 2003 development letter from the RO to the veteran.  
The veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO. 

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  There are no identified, outstanding 
records pertinent to the claim that VA must attempt to 
obtain.  Following the August 2004 hearing, the record was 
left open for 60 days so that the veteran could submit 
private medical records.  He did not provide the records.  
Additionally, a VA medical examination is not required in 
this case, which hinges upon the severity of the veteran's 
service-connected disability in the time period immediately 
following his surgery in September 2002, as adequately 
described in the VA treatment records.    

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


Temporary total rating

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.  Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30  (2004).

A review of the medical evidence shows that the veteran 
underwent an exostetoctomy talonavicular joint of the left 
ankle as a result of a symptomatic bony extosis on September 
19, 2002.  VA outpatient treatment records dated in September 
2002 show that the surgery was without complications and the 
veteran was discharged following the procedure.

VA outpatient treatment records show that on September 23, 
2002, the veteran was provided crutches for ambulation as a 
result of pain following the left foot surgery.  The dressing 
was removed and replaced with a dry sterile dressing.  There 
was minimal edema about the left foot.  The veteran was 
directed to continue with the use of a post-operative shoe 
and crutches as occasion required.  A VA security 
prescription form bearing the same date, completed by the 
treating physician, shows that it was indicated that veteran 
had been recovering from surgery and could return to school 
on September 30, 2002.

A VA outpatient treatment record dated on October 3, 2002, 
shows that the veteran was ambulating with crutches and 
related pain from his ankle.  The dressing and sutures were 
removed and replaced with a dry sterile dressing.  The 
incision was well coated with no edema, erythema, or 
drainage.  There was minimal edema about the left foot.  The 
veteran was advised to continue use of a post-operative shoe.

A letter from the veteran's VA podiatrist dated on October 4, 
2002, shows that the veteran was directed to be on light duty 
for the next four weeks as he was still recovering from 
surgery.

A letter from the veteran's VA podiatrist dated on November 
4, 2002, shows that the veteran was said to be receiving 
physical therapy for his left foot.

A VA outpatient treatment record dated on November 5, 2002, 
shows that the veteran reported pain and numbness and that he 
had been attempting range of motion for the ankle at home.  
He indicated that he was still wearing the surgical shoe.  
The incision was well healed, muscle strength was 4/5, and 
there was pain upon resistive plantar flexion.  The veteran 
was advised to begin wearing regular shoe gear.  A note for 
his employer was provided.

A VA outpatient treatment record dated on December 10, 2002, 
shows that the veteran reported continued pain on ambulation.  
He requested a note for his employer indicating he had been 
in convalescence since the surgery.  Muscle strength was 4/5 
in all planes.  There was pain on motion.  There was no 
ecchymosis, erythema, or open lesions.  Sensation was intact.  
The assessment was status post almost three months dorsal 
exosectomy of the left foot with slow recovery.  A note was 
provided explaining that he was still working on full 
recovery of surgery.  A follow-up visit three days later 
shows that he was provided with a transcutaneous electrical 
nerve stimulation (TENS) unit for pain relief.  On January 3, 
2003, it was noted that the veteran made significant progress 
with active range of motion and strength, and had new pain 
consistent with tendonitis.

During his August 2004 video-conference hearing, the veteran 
testified that following his surgery, he was given crutches 
on September 20, 2002, and that he remained on crutches until 
his appointment on November 4, 2002.  He added that he 
continued using a post-surgical shoe thereafter and that he 
had not recovered to 100 percent until completing physical 
therapy, which had lasted three months.

In reviewing the medical evidence of record, the Board finds 
that the veteran was provided crutches for ambulation 
following his left ankle surgery on September 23, 2002.  The 
records show that when he reported for a follow-up evaluation 
on October 3, 2002, he was still ambulating on crutches.  He 
was to be limited to light duty for four weeks thereafter.  
During his August 2004 video-conference testimony, he 
testified that he continued to ambulate with crutches until 
his November 5, 2002, appointment.  The treatment record from 
this visit does not show that the veteran's ambulation was 
still dependent on the use of crutches.  However, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
an award of a temporary total rating through November 5, 
2002, is appropriate.  38 C.F.R. § 4.3 (2003).

However, an extension beyond that date is not warranted as 
the preponderance of the medical evidence fails to 
demonstrate that he required surgical convalescence for his 
left ankle disability beyond that time period or otherwise 
met the criteria under 38 C.F.R. § 4.30.  There were no 
severe postoperative residuals.  For example, despite 
complaints of pain, the veteran's surgical scar was healed 
and he had 4/5 muscle strength with intact sensation.  Nor 
was there any evidence of immobilization of a joint or the 
necessity for house confinement.  As noted above, on 
September 30, 2002, the veteran returned to school and on 
November 5, 2002, he was advised to begin wearing regular 
shoe gear.  


ORDER

Entitlement to a temporary total convalescent rating through 
November 5, 2002, but not beyond that date, for service-
connected residuals of a left ankle fracture, status post 
exostetoctomy talonavicular joint, is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



